Name: 95/175/EC: Commission Decision of 7 March 1995 repealing Decision 91/146/EEC concerning protective measures against cholera in Peru (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: America;  fisheries;  health;  international trade
 Date Published: 1995-05-23

 Avis juridique important|31995D017595/175/EC: Commission Decision of 7 March 1995 repealing Decision 91/146/EEC concerning protective measures against cholera in Peru (Text with EEA relevance) Official Journal L 116 , 23/05/1995 P. 0052 - 0052COMMISSION DECISION of 7 March 1995 repealing Decision 91/146/EEC concerning protective measures against cholera in Peru (Text with EEA relevance) (95/175/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 19 thereof,Whereas Commission Decision 91/146/EEC of 19 March 1991 concerning protective measures against cholera in Peru (2), as last amended by Decision 92/472/EEC (3), was adopted because of the development of a cholera epidemic in that country;Whereas according to the World Health Organization the cholera situation in Peru no longer presents a serious risk to public health; whereas, therefore, Decision 91/146/EEC should be repealed and the importation of fishery products from Peru subject to the provisions of Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products (4), as last amended by the Act of Accession of Austria, Finland and Sweden;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Decision 91/146/EEC is hereby repealed with effect from 1 February 1995.Article 2 This Decision is addressed to the Member States.Done at Brussels, 7 March 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 373, 31. 12. 1990, p. 1.(2) OJ No L 73, 20. 3. 1991, p. 34.(3) OJ No L 276, 19. 9. 1992, p. 26.(4) OJ No L 268, 24. 9. 1991, p. 15.